Per Curiam.
The defendant was convicted by the jury of violating the statute (G.S. 14-202) which makes it a misdemeanor to “peep secretly into any room occupied by a woman.” From judgment imposing sentence defendant appealed.
The only error assigned by the defendant is the denial of his motion for judgment of nonsuit. It was contended that the evidence was insufficient to show that the lighted room into which the defendant was seen peeping on the night in question was then occupied by a woman. But from the record we note a State’s witness testified he saw the defendant looking through a Venetian blind into a room usually occupied by a woman, that the defendant ran, and as witness, in immediate pursuit, passed this window he “saw someone in the room, a woman in the room.”"
We think the evidence sufficient to carry the case to the jury.
In the trial we find
No error.